Citation Nr: 0930697	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured heel.

2.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for kidney failure, claimed as the result of 
a February 2005 cardiac catheterization undertaken at a VA 
facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to July 
1946. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1. Residuals of a fractured heel are not currently shown.

2.  Post-cardiac catheterization kidney failure is not the 
result of an event not reasonably foreseeable, or 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  Residuals of a fractured heel were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).

2.  The criteria for entitlement to benefits under to the 
provisions of 38 U.S.C.A. § 1151 for kidney failure, claimed 
as the result of a February 2005 cardiac catheterization 
undertaken at a VA facility, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

I. Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran's 
service treatment records are unavailable and appear to have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  A June 2006 
formal finding by the RO found that all procedures to obtain 
his records had been correctly followed, and that all efforts 
to obtain the needed information had been exhausted and 
further attempts would be futile.

The Board recognizes that in such cases there is a heightened 
obligation to assist the Veteran in the development of the 
case and to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government. See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). Despite 
the heightened duty and notwithstanding his assertions, the 
Board finds that his claim fails.

Service connection may only be granted for a current 
disability. When a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

The Board notes that although he has obtained treatment for 
various other disorders, as documented by treatment records 
dating as far back as November 1974, the claims file does not 
contain any private or VA records documenting treatment for 
residuals of a fractured heel.  For example, a February 2006 
examination, associated with a separate claim for aid and 
attendance, diagnosed him with atrial fibrillation, end stage 
renal disease, coronary artery disease, peripheral vascular 
disease, hypertension, blindness, hypothyroid and status/post 
toe amputations.  No diagnosis was made regarding a fractured 
heel.

In pursuing his claim for this disorder, he has consistently 
stated that he injured his heel in service during a jump, 
which resulted in his leg being placed in a cast.  He has not 
made allegations as to the current effect of this injury.  
Moreover, his statements have failed to indicate which heel 
was fractured in service.  Even if his statements were 
generally construed to indicate an assertion of continued 
symptomatology since the purported in-service injury, service 
connection is not warranted.

Indeed, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence. Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). As discussed 
herein, however, post-service evidence does not reflect the 
presence of a diagnosis of residuals of a fractured heel. 
Without such evidence, continuity cannot be found to be 
established, either through the competent evidence or through 
his statements.

Where, as here, there is no competent evidence of a current 
disability, the preponderance of the evidence is against a 
claim for service connection for such a disorder.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). As such, the 
appeal is denied.

II.  1151 Claim

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151. Specifically, he contends that he 
experienced kidney failure as the result of a February 2005 
cardiac catheterization at a VA facility.  In pertinent part, 
the current version of 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the Veteran's 
willful misconduct and -
	
 (1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
Veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

After a review of the evidence, the Board finds that 
entitlement to benefits under 38 U.S.C.A. § 1151 is not 
warranted.

The essential facts are not in dispute.  In February 2005, 
the Veteran underwent a heart catherization following 
admission to a VA hospital with complaints of chest pain.  
The record reflects that just prior to the February 2005 VA 
procedure, his baseline creatinine level was 1.5 mg/dL 
(reference range of 0.5-1.2).  For definitional purposes 
only, creatinine is a diagnostic indicator of kidney 
function.  See Dorland Illustrated Medical Dictionary (28th 
ed.).

In the medical record noting the elevated creatinine level, 
the health care professional indicated that intravenous 
fluids and mycomyst would be used  prior to the heart 
catheterization.  Parenthetically, the January 2006 VA 
examiner explained that this medication is routinely used to 
protect the kidneys from any dye injury.  

The day before the procedure, a cardiology note indicated 
that the risk factors were discussed with the Veteran.  
Specifically, the cardiologist wrote:

I have discussed with the 
patient/significant other the possible 
risks and consequences associated with 
sedation and recommended procedure, 
including but not limited to:  allergic 
reaction, kidney failure, heart attack, 
stroke, bleeding requiring transfusion, 
excessive clotting dissection, 
perforation, infection, and arrhythmia 
and death.  Insertion of intra-aortic 
balloon pump or cardiopulmonary support 
may be used if life threatening 
instability occurs.  Emergency heart 
surgery may be necessary.  He/she 
understands and has no questions at this 
time and wants to proceed. 

While no consent form is of record, the cardiac 
catheterization laboratory note dated the date of the 
procedure checked "yes" to "consent for procedure 
complete, signed and witnessed (within 30 days)."  Further, 
the Veteran has not maintained that the procedure was 
undertaken against his will or without his consent.  

The same cardiac catheterization laboratory note indicated a 
creatinine of 1.7.  Although no reference normals were 
provided, the notation of "H" next to the number is 
presumed to indicate that the reading was high.

Following the early February 2005 procedure, the Veteran was 
discharged with a diagnosis of "coronary artery disease 
status post coronary artery bypass graft with patent 
grafts."  He sought treatment approximately two weeks later, 
when his BUN/creatinine levels were found to be elevated.  

For definitional purposes, elevated BUN (blood urea nitrogen) 
levels occur with decreased glomerular filtration rate due to 
inadequate renal perfusion, acute or chronic renal disease, 
or urinary tract obstruction.  See Dorland Illustrated 
Medical Dictionary (28th ed.).

The Veteran was admitted for further evaluation.  A few days 
later he was diagnosed with acute or chronic renal 
insufficiency. The physician noted that although the 
BUN/creatinine levels were increased since the Veteran's 
previous admission, they continued to improve. He was 
subsequently discharged.

VA treatment records in March 2005 document continuing renal 
difficulties. He was diagnosed with acute renal failure in 
April 2005.  He was hospitalized again in June 2005 through 
the beginning of July 2005 with a discharge diagnosis that 
included end stage renal disease. Kidney problems continued 
to be demonstrated following this hospitalization. 

In June 2005, the Veteran filed a claim for "damage to 
kidney failure due to VA malpractice."  Even assuming that 
he has additional disability due to kidney failure as a 
result of the cardiac catheterization, the claims fails 
because his additional disability is not "qualifying 
additional disability." 

Specifically, in a January 2006 report, a VA examiner opined 
that there was no evidence that the proximate cause of the 
disability (kidney failure) or death was due to carelessness 
or negligence or lack of proper skill or error in judgment or 
similar instance or fault on the part of the VA hospital.  
She indicated that after thoroughly reviewing the records it 
was her opinion that the VA medical center had given the 
standard care with proper judgment and skill and was also 
diligent in following up with the complications and managing 
the complications. 

In her report, the VA examiner indicated that there was no 
documentation that the VA had failed to exercise the degree 
of care that would have been expected of a reasonable 
healthcare provider and that the Veteran had provided 
informed consent.  She stated that the Veteran, per the 
record, was informed about the possibilities of kidney 
failure with his underlying renal insufficiency.  

She further noted that kidney failure was definitely a 
reasonably foreseeable event from heart catheterization in 
patients with chronic renal insufficiency; however, these 
types of risks were disclosed to the patient in connection to 
the informed consent.  The VA examiner further found that 
there was no evidence of premature discharge of the Veteran 
from the hospital following the procedure.  No contradictory 
medical evidence is of record.  

The Board has also considered the Veteran's statements that 
the cardiac catheterization was done in a medically negligent 
way, resulting in his kidney failure. In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   
However, kidney failure is not a type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  
	
	Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal.  Here, the Board attaches greater probative weight to 
the clinical findings than to his statements.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991)

In sum, despite the occurrence of kidney failure since the 
procedure, the competent evidence indicates that it was not 
the result of an event not reasonably foreseeable.  Further, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
during the February 2005 procedure have not been shown.

In reaching the conclusions above, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August 2005 and November 2005 (1151 
claim), and January 2006 (fractured heel) that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient and inpatient 
treatment records.  Although service treatment records have 
not been associated with the claims file, the Board 
previously noted that a June 2006 formal finding was made in 
regards to the unavailability of these records. 

Next, a specific VA medical opinion pertinent to the § 1151 
claim on appeal was obtained in January 2006. With respect to 
the Veteran's fractured heel claim, the Board finds that a 
medical nexus opinion is not required to make a decision. Of 
note, the evidence of record does not document post-service 
treatment for residuals of a fractured heel. On these facts, 
an examination is not required under McLendon.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a fractured heel is 
denied.

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for kidney failure, claimed as the result of a February 
2005 cardiac catheterization undertaken at a VA facility, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


